Exhibit 77(o) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate Van KampenComstock Portfolio Bank of America Pfd 12/3/2009 Merrill Lynch Bank of America, Merrill Lynch, UBS Van Kampen Equity Income Fund Hess Corp. 6%1/15/40 12/09/09 JPMorgan Goldman Sachs, JPMorgan, Morgan Stanley JPMorgan Mid Cap Value Portfolio Regency Centers Corporation 12/04/09 Wells Fargo JPMorgan, Wells Fargo Securities
